UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6293


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSEPH BUTLER, a/k/a Monkey,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, District Judge. (4:05-cr-00037-RBS-FBS-7)


Submitted: June 26, 2019                                          Decided: July 31, 2019


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Butler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph Butler appeals the district court’s order denying his motion for a sentence

reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404,

132 Stat. 5194, 5222.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Butler, No. 4:05-cr-00037-RBS-FBS-7 (E.D. Va. Feb. 15, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2